Title: From John Adams to Hezekiah Niles, 28 February 1823
From: Adams, John
To: Niles, Hezekiah



Mr. Niles
Quincy Feb’y 28th. 1823

M I sent you some years ago an original short letter to me dated in ’74 from Major Hawley which you very faithfully printed in one of your collections—But you have not return’d the original to me, will you be so good as to return it as soon as convenient for I have a kind of veneration for it somewhat similar to that of the Roman Catholics for their relics—the friendship of Major Hawley from my first acquaintance with him to his death is among the sweetest recollections of my whole life—I am Sir y’r good friend & humble servant
J Adams.